The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figure 14 for the claimed limitation of first/second/third and fourth transfer transistors that, in a planar view of the imaging device, are between the first/second/third and fourth floating diffusions and the first/second/third and fourth photodiodes, as recited in claim 46, because figure 13 clearly depicts that the first/second/third and fourth transfer transistors 68 that, in a above the first/second/third and fourth floating diffusions FD and the first/second/third and fourth photodiodes PD.
There is no support in the elected embodiment of figure 14 for the claimed limitation of “a first electrode that, in the planar view of the imaging device, overlaps the first floating diffusion, the second floating diffusion, the third floating diffusion and the fourth floating diffusion, as recited in claim 46, for the following reasons.
Applicants argue that based on figure 15 of the present application “the first electrode (35) contacts a second electrode while also overlapping the first floating diffusion (PD1), the second floating diffusion (PD2), the third floating diffusion (PD3) and the fourth floating diffusion (PD4)”.  It is first noted that elements PD1, PD2, PD3, PD4 are not floating diffusions, as stated by applicants.  Elements PD1, PD2, PD3, PD4 are photodiodes.
Secondly, figure 15 is a device different from the examined device of figure 14.  Although figure 14 is a cross-sectional configuration of the solid-state imaging device shown in FIG. 13 is shown, the specification recites that figure 15 is “a modification example of the solid-state imaging device according to the third embodiment described above will be described”.  Such modification was not examined.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claimed limitation of “the sensor substrate”, as recited in claims 48-51, is unclear as to the structural relationship between said sensor substrate and the claimed device.
The claimed limitation of “a circuit substrate”, as recited in claims 53, 55 and 56, is unclear as to the structural relationship between said sensor substrate and the claimed device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 46-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga et al. (2010/0177226) in view of Suzuki et al. (2017/0162615).Regarding claim 46, Itonaga et al. teach in figure 2 and related text an imaging device comprising: 
a first transfer transistor Tr11 that, in a planar view of the imaging device, is between a first floating diffusion FD1 and a first photodiode PD1; 
a second transfer transistor Tr12 that, in the planar view of the imaging device, is between a first floating diffusion FD1 and a second photodiode PD2; 
a third transfer transistor Tr13 that, in the planar view of the imaging device, is between a second floating diffusion FD2 and a third photodiode PD3; 
a fourth transfer transistor Tr14 that, in the planar view of the imaging device, is between a second floating diffusion FD2 and a fourth photodiode PD4; and 
a first electrode 28 that, in the planar view of the imaging device, overlaps the first floating diffusion, the second floating diffusion, the third floating diffusion and the fourth floating diffusion (see also figures 29 and 42B).

Itonaga et al. do not teach four floating diffusions wherein each of which is connected to, and overlaps, respective ones of the four photodiodes.
Suzuki et al. teach in figure 2 and related text four floating diffusions FD1-FD4 wherein each of which is connected to, and overlaps, respective ones of the four photodiodes DP1-DP4.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect four floating diffusions wherein each of which is connected to, and overlaps, respective ones of the four photodiodes, as taught by Suzuki et al., in Itonaga et al.’s device in order to provide more accurate control over the characteristics of the device.

Regarding claim 47, in the combined device the first electrode is wired to the first floating diffusion, the second floating diffusion, the third floating diffusion and the fourth floating diffusion (see figure 2 of Suzuki et al.).

Regarding claims 48-51, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form an element isolation unit that, in the planar view of the imaging device, is between the first photodiode and the second photodiode formed in the sensor substrate, and between the third photodiode and the fourth photodiode formed in the sensor substrate, and between the first photodiode and the third photodiode formed in the sensor substrate, and between the second photodiode and the fourth photodiode formed in the sensor substrate, in prior art’s device in order to be able to operate the device, because the device would not operate if the first photodiode and the second photodiode are not isolated from each other.


Regarding claim 52, Itonaga et al. teach in figure 2 and related text a first wiring layer formed on a sensor substrate (see element 11 in figure 1 and element 38 in figure 4), the first wiring layer comprises the first electrode 28.

Claim(s) 48-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga et al. (2010/0177226) and Suzuki et al. (2017/0162615), as applied to claims 46-52 above, and further in view of Choi (8,570,409).Regarding claims 48-52, Itonaga et al. and Suzuki et al. teach substantially the entire claimed structure, as applied to claims 46-52 above, except explicitly stating using a sensor substrate.
Choi teaches in figure 3 and related text using a sensor substrate 150.
Choi, Itonaga et al. and Suzuki et al. are analogous art because they are directed to semiconductor devices comprising floating diffusions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Itonaga et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a sensor substrate, as taught by Choi, in prior art’s device in order to operate the device in its intended use.


Choi teaches in figure 3 and related text using a circuit substrate 250.
Choi, Itonaga et al. and Suzuki et al. are analogous art because they are directed to semiconductor devices comprising floating diffusions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Itonaga et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a circuit substrate, as taught by Choi, in prior art’s device in order to operate the device in its intended use.

Regarding claims 52-54, the combined includes a first wiring layer formed on a sensor substrate, the first wiring layer comprises a first electrode, and a second wiring layer  formed on a circuit substrate, the second wiring layer comprises a second electrode, wherein a width of a region in which the first electrode and the second electrode are formed is smaller in a direction parallel to a surface of the first wiring layer than a width of a regionin which the first photodiode and the second photodiode are formed, because 
Choi teaches in figure 3 and related text a first wiring layer 124 formed on a sensor substrate 150, the first wiring layer comprises a first electrode, and a second wiring layer 220 formed on a circuit substrate 250, the second wiring layer comprises a second electrode, wherein a width of a region (arbitrarily chosen) in which the first electrode and the second electrode are formed is smaller in a direction parallel to a surface of the first 

Regarding claims 55-57, the combined includes an amplification transistor formed in the circuit substrate, the first floating diffusion and the second floating diffusion are wired to a gate electrode of the amplification transistor, 
wherein the circuit substrate comprises a reset transistor and a select transistor, the first photodiode and the second photodiode shares the amplification transistor, the select transistor and the reset transistor, 
wherein the second electrode is wired to a gate electrode of the amplification transistor, and
 a first transfer gate electrode formed on a surface of the first wiring layer, the first transfer gate electrode being provided in a first corner of the first photodiode, because:
Choi teaches in figure 2 and related text an amplification transistor FX formed in the circuit substrate, the floating diffusion FD is wired to a gate electrode of the amplification transistor FX, and wherein the circuit substrate comprises a reset transistor RX and a select transistor SX, and the photodiode shares the amplification transistor FX, the select transistor SX and the reset transistor RX, and wherein the second electrode is wired to a gate electrode of the amplification transistor, and
Itonaga et al. teach in figure 2 and related text first and second floating diffusions.



Regarding claims 60-63, Itonaga et al. teach in related text (see e.g. paragraphs [0145] and [0195]) a first well 52 formed near a second corner of the first photodiode, the second corner of the first photodiode being the diagonal corner to the first corner of the first photodiode, and a first ground terminal 121 formed in the first well, and a second well (used for additional PD) formed near a second corner of the second photodiode, the second corner of the second photodiode being the diagonal corner to the first corner of the second photodiode, and a second ground terminal formed in the second well.

Itonaga et al. do not explicitly state that the first well is formed in a second corner of the first photodiode, and the second well is formed in a second corner of the second photodiode.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the first well in a second corner of the first photodiode, and the second well in a second corner of the second photodiode, in prior art’s device in order to optimize the layout of the device.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







11/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800